OiARK, O. J.,
concurring: Revisal, 1097 (3), “empowers and directs” tbe Corporation Commission, whenever “in their judgment” it will make “for tbe security, accommodation, and convenience of tbe traveling public,” to “require” a union passenger station to be established wherever two or more railroads shall enter any city or town. In Dewey v. R. R., 142 N. C., 392, this section was held valid, and that tbe authority thus *274conferred on tbe Commission should receive a liberal construction in favor of tbe power, and it was beld further that it was intended to apply to all cities and towns in tbe State where tbe Commission should find it to be practicable.
"Whenever the Commission requires and orders a union station to be built, the only restriction in the statute is when “practicable.” The other matters as to the security, accommodation, and convenience of the public are simply reasons addressed to the judgment of the commissioners. When there is an appeal from their order, the sole query for a jury, under the statute, is whether the execution of the order is “practicable.” The finding of the Corporation Commission that it is practicable is prima facie correct; and the burden is upon the defendant to show evidence to the contrary. In this case none was shown, and the judge should have directed a verdict affirming the order of the Corporation Commission.
The evidence whether the establishment of a union station for the accommodation and convenience of the traveling public at a point near Rutherfordton would be injurious to the interests of another station at Hamptonville was both incompetent and prejudicial, and a new trial is ordered on that ground.
Formerly, when a person started from Raleigh to New York he was compelled to leave the cars at the edge of Petersburg and be carried, together with his baggage, on conveyances through the city to the station on the other edge of the city. Exactly the same thing happened' at Richmond, 22 miles further on, and again at Washington, and again at Baltimore, and again still at Philadelphia. Such annoyance and inconvenience to travelers by the antiquated method of people being conveyed through a city from one railroad station to another have long since been abolished nearly everywhere except in North Carolina. The object of this statute was to abolish it in this State in every case where it is “practicable” to do so, and there is probably not a place in the State where it is not practicable.
The courts have always held that railroads are built primarily for the convenience and accommodation of the public. U. S. v. Freight Association, 166 U. S., 322; Wisconsin v. Jacobson, 179 U. S., 296; R. R. Connection Case, 137 N. C., 18, citing *275above. It is for this reason alone that they are given the power of eminent domain to condemn rights of way and have often had the benefit of bonds voted by the State, counties, and towns. That they shall be profitable to their owners is a secondary consideration to the State, however it may be with the owners themselves. Every other business considers the convenience and desires of the patrons from whom their business and their profits are derived. It is strange that any railroad company will resist the demand of any community or of the traveling public for a union station or better conveniences, since compliance is almost always profitable, as has been proven by the effect of the legislation requiring lower passenger rates and in many other instances. Because the managers of these corporations often do oppose the public demand for betterments and conveniences, the law creating the Corporation Commission was passed. The direction to them to order union stations in all towns where there are two or more railroads is imperative when in their judgment the convenience and accommodation of the traveling public require it, and their power is limited only by one qualification, “when practicable.”
In this case the Corporation Commission found as a fact that a union station at Rutherfordton was “practicable,” and there was no evidence to the contrary. The court, in my opinion, should have submitted the only issue contemplated by the statute, i. e.j whether the establishment of the union station was “practicable,” and on the evidence should have directed a verdict and entered judgment affirming the order of the Commission.